Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 NATROL, INC. (Name of Subject Company) NATROL, INC. (Names of Person(s) Filing Statement) Common Stock, $0.01 par value (Title of Class of Securities) 638789107 (CUSIP Number of Class of Securities) Steven S. Spitz Vice President and General Counsel Natrol, Inc. 21411 Prairie Street Chatsworth, California 91311 (818) 739-6000 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With copies to: Clifford E. Neimeth, Esq. Greenberg Traurig, LLP The MetLife Building 200 Park Avenue New York, New York 10166 (212) 801-9200 x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The following is a press release issued by Natrol,
